                      Case 2:20-cv-01878-BJR Document 25 Filed 01/06/21 Page 1 of 3
                                                                                                               CLOSED
                                      U.S. District Court
                           Eastern District of Virginia − (Alexandria)
                    CIVIL DOCKET FOR CASE #: 1:20−cv−01331−LMB−TCB

WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5      Date Filed: 11/06/2020
Networks, Inc.                                                          Date Terminated: 12/30/2020
Assigned to: District Judge Leonie M. Brinkema                          Jury Demand: Plaintiff
Referred to: Magistrate Judge Theresa Carroll Buchanan                  Nature of Suit: 830 Patent
Cause: 35:271 Patent Infringement                                       Jurisdiction: Federal Question
Plaintiff
WSOU Investments, LLC d/b/a Brazos                      represented by Isaac Philip Rabicoff
Licensing and Development                                              Rabicoff Law LLC
                                                                       5680 King Centre Dr.
                                                                       Suite 654
                                                                       Alexandria, VA 22315
                                                                       773−669−4590
                                                                       Email: isaac@rabilaw.com
                                                                       ATTORNEY TO BE NOTICED

Defendant
F5 Networks, Inc.


 Date Filed                #        Docket Text

 11/06/2020                    Ï1   Complaint FOR PATENT INFRINGEMENT ( Filing fee $ 400, receipt number
                                    0422−7483934.), filed by WSOU Investments, LLC d/b/a Brazos Licensing and
                                    Development. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 2−A, # 4
                                    Exhibit 2−B, # 5 Exhibit 2−C, # 6 Exhibit 2−D, # 7 Civil Cover Sheet, # 8 Civil
                                    cover sheet attachment)(Rabicoff, Isaac) (Entered: 11/06/2020)

 11/06/2020                    Ï2   NOTICE of Appearance by Isaac Philip Rabicoff on behalf of WSOU Investments,
                                    LLC d/b/a Brazos Licensing and Development (Rabicoff, Isaac) (Entered:
                                    11/06/2020)

 11/06/2020                    Ï3   Corporate Disclosure Statement by WSOU Investments, LLC d/b/a Brazos
                                    Licensing and Development. (Rabicoff, Isaac) (Entered: 11/06/2020)

 11/06/2020                    Ï4   Proposed Summons by WSOU Investments, LLC d/b/a Brazos Licensing and
                                    Development. (Rabicoff, Isaac) (Entered: 11/06/2020)

 11/06/2020                    Ï5   Summons Issued as to F5 Networks, Inc. NOTICE TO ATTORNEY: Print out two
                                    electronically issued summons and one copy of the attachments for each defendant
                                    to be served with the complaint. (Attachments: # 1 Notice)(dvanm, ) (Entered:
                                    11/06/2020)

 12/07/2020                    Ï6   WAIVER OF SERVICE Returned Executed by WSOU Investments, LLC d/b/a
                                    Brazos Licensing and Development. F5 Networks, Inc. waiver sent on 11/6/2020,
                                    answer due 1/5/2021. (Rabicoff, Isaac) (Entered: 12/07/2020)

 12/23/2020                    Ï7   Motion to appear Pro Hac Vice by Darcy Jones and Certification of Local Counsel
                                    Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558107. by WSOU
             Case 2:20-cv-01878-BJR Document 25 Filed 01/06/21 Page 2 of 3
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020         Ï8    Motion to appear Pro Hac Vice by Heather Kim and Certification of Local Counsel
                         Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558110. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020         Ï9    Motion to appear Pro Hac Vice by Jack Shaw and Certification of Local Counsel
                         Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558111. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020        Ï 10   Motion to appear Pro Hac Vice by John Downing and Certification of Local
                         Counsel Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558115. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020        Ï 11   Motion to appear Pro Hac Vice by Jon Waldrop and Certification of Local Counsel
                         Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558117. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020        Ï 12   Motion to appear Pro Hac Vice by Marcus Barber and Certification of Local
                         Counsel Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558118. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020        Ï 13   Motion to appear Pro Hac Vice by Paul Williams and Certification of Local Counsel
                         Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558120. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/23/2020        Ï 14   Motion to appear Pro Hac Vice by ThucMinh Nguyen and Certification of Local
                         Counsel Isaac Rabicoff Filing fee $ 75, receipt number 0422−7558123. by WSOU
                         Investments, LLC d/b/a Brazos Licensing and Development. (Rabicoff, Isaac)
                         (Entered: 12/23/2020)

12/29/2020        Ï 16   ORDER granting 7 Motion for Pro hac vice as to Darcy Jones. Signed by District
                         Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on 12/30/2020
                         (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 17   ORDER granting 8 Motion for Pro hac vice as to Heather Kim. Signed by District
                         Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on 12/30/2020
                         (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 18   ORDER granting 9 Motion for Pro hac vice as to Jack Shaw. Signed by District
                         Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on 12/30/2020
                         (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 19   ORDER granting 10 Motion for Pro hac vice as to John Downing. Signed by
                         District Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on
                         12/30/2020 (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 20   ORDER granting 11 Motion for Pro hac vice as to Jon Waldrop. Signed by District
                         Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on 12/30/2020
                         (dvanm, ). (Entered: 12/30/2020)
             Case 2:20-cv-01878-BJR Document 25 Filed 01/06/21 Page 3 of 3
12/29/2020        Ï 21   ORDER granting 12 Motion for Pro hac vice as to Marcus Barber. Signed by
                         District Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on
                         12/30/2020 (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 22   ORDER granting 13 Motion for Pro hac vice as to Paul Williams. Signed by District
                         Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) Modified on 12/30/2020
                         (dvanm, ). (Entered: 12/30/2020)

12/29/2020        Ï 23   ORDER granting 14 Motion for Pro hac vice as to ThucMinh Nguyen. Signed by
                         District Judge Leonie M. Brinkema on 12/29/2020. (dvanm, ) (Entered: 12/30/2020)

12/30/2020        Ï 15   MOTION to Transfer Case (Stipulated) by WSOU Investments, LLC d/b/a Brazos
                         Licensing and Development. (Rabicoff, Isaac) (Entered: 12/30/2020)

12/30/2020        Ï 24   Transfer 15 is So Ordered. Signed by District Judge Leonie M. Brinkema on
                         12/30/2020. (dvanm, ) (Entered: 12/30/2020)

12/30/2020          Ï    Case transferred to District of Western Washington. Original file, certified copy of
                         transfer order, and docket sheet sent. (dvanm, ) (Entered: 12/30/2020)
